DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 07/01/2022. In the applicant’s response, claims 1, 4, 9, and 12 were amended. Accordingly, claims 1-16 are pending and being examined. Claims 1 and 9 are independent form.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2021/0228022, which is continuation of PCT/CN2018/110283 filed on Oct. 15/2018, hereinafter “Liu”). 

Regarding claim 1, Liu discloses an Al device (a method performed by a computing [control] unit/system integrated with a cooking appliance for determining cooking progress level; see fig,9 and para.148, and para.149 lines 1-17) comprising: cooking unit (e.g., a smart cooking oven shown fig.2A) configured to cook a food by applying heat (see “heating units” in para.13, lines 5-11; see 126-* in the smart cooking over shown fig.2A and para.77, lines 1-3); a memory configured to store a doneness class classification model for determining a level of a doneness class of a food (to predict cooking progress level of a food item in an input image, the computing system (the smart cooking oven) including one or more processors and memory may “train cooking processing model using the plurality of training images with the respective annotations data as ground truth”; see 806 of fig.8, and para.139, lines 1-12) and a preference table in which each of a plurality of foods is matched with a level of a user preference class (the cooking progress level annotation region displays a predetermined selection of cooking progress levels that a used can select from; see, 315 fihg.3 and para.87); a camera configured to capture the food (see “image cameras” 214-1/214-2 of fig.2A and para.76, lines 12-18; see obtain images by cameras from a food item inside the smart cooking oven in steps 902/904 of fig.9); and a processor configured to determine a level of a doneness class from an image of the captured food by using the doneness class classification model, obtain, from the preference table, the level of the user preference class matched with the captured food, determine whether the determined level of the doneness class is equal to the obtained level of the user preference class (the computing system (the smart cooking appliance) may determine the current cooking progress level of the food item based on the feature tensors extracted from the images and the trained cooking processing model; see 908 of fig.9, and para.150), and if the determined level of the doneness class is equal to the obtained level of the user (see “the smart oven generates an alert when the image of the food item indicates that the food item has been cooked to the right amount of doneness, and should be removed from the cooking compartment…” in para.120).

Regarding claim 2, 10, Liu discloses t, wherein the doneness class classification model is an artificial neural network-based model which is trained through a deep learning algorithm or a machine learning algorithm, and wherein the doneness class classification model is trained through supervised learning (see the trained CNN 504 and RPN 505 in fig.8 and para.139).

Regarding claim 3, 11, Liu discloses, wherein a training data set used for supervised learning of the doneness class classification model comprises training food image data and a level of a doneness class indicating a degree of doneness labeled to the training food image data (see “training images” for training a smart cooking appliance, “a corresponding food item type label”, “a corresponding cooking progress level label”, in 804, 806 of fig.8, para.138, 139; see training data including “doneness labels” in para.125, lines 41-50).

Regarding claim 4, 12, Liu discloses, wherein the level of the user preference class is set based on user's feedback (the cooking progress level annotation region displays a predetermined selection of cooking progress levels that a used can select from; see, 315 fihg.3 and para.87).

Regarding claim 5, 13, Liu discloses, further comprising a communication interface configured to communicate with an external device, wherein the processor is configured to transmit information indicating that the cooking of the food is finished, and an image of the food captured when the cooking of the food is finished to the external device through the communication interface (see information transmission through “network 190” of fig.1B in para.47—para.50).

Regarding claim 6, 14, Liu discloses, wherein the memory is configured to store a plurality of doneness class classification models corresponding to a plurality of foods (see “training images” for training a smart cooking appliance, “a corresponding food item type label”, “a corresponding cooking progress level label”, in 804, 806 of fig.8, para.138, 139; see training data including “doneness labels” in para.125, lines 41-50).

Regarding claim 7, 15, Liu discloses, wherein the processor is configured to acquire identification information identifying the food from the image of the captured food, and to acquire a doneness class classification model corresponding to the identification information (the smart cooking appliance may determine the current cooking progress level of the food item based on the feature tensors extracted from the images and the trained cooking processing model; see 908 of fig.9, and para.150).

Regarding claim 8, 16, Liu discloses, wherein, if the cooking of the food is finished, the processor is configured to acquire a cooking time from a time when the cooking of the food starts to a time at which the cooking of the food is finished, and to match the acquired cooking time with identification information of the food and to store in the memory (wherein a timestamp of a food item and its corresponding cooking image and corresponding cooking progress level are recorded in association with each to other in training data package as shown 313, 318, and 315 of fig.3, para.85, and para.87).

Regarding claim 9, claim 9 is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
6.	Applicant’s arguments, with respects to claims 1 and 9, filed on 07/01/2022, have been fully considered but they are not persuasive. 

On page 6-7 of applicant’s response, applicant argues:
“Specifically, the Office Action cites to Liu's paragraph [0125] for "the level of the user preference class [being] set based on user's feedback." Office Action at page 5. Liu's paragraph [0125], however, is not related to a user's preference. Rather, Liu's paragraph [0125] uses "cooking progress levels specified by the first user input ... for training smart cooking appliances." Thus, the cooking progress levels in Liu are not preferences of the user, but, instead, the user's assessment of the cooking progress, which the cooking appliance uses for training purposes to better determine when a food item reaches a particular level of doneness.”

The examiner respectfully disagrees with the applicant’s argument. It is because Liu clearly disclose that a cooking progress level annotation region shown in fig.3 “displays a predetermined selection of cooking progress levels that a used can select from”; see, 315 fihg.3 and para.87. Therefore, the argument is unpersuasive, and examiner maintains rejections.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        7/15/2022